Citation Nr: 1759128	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sleep apnea, and, if so, whether the reopened claim should be granted.

2. Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1997 to June 2001; and again from October 2001 to October 2005, for which he was awarded the Global War on Terrorism Expeditionary Medal.

The Veteran appealed this matter to the Board of Veterans' Appeals (Board) from a ratings decision the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, issued in July 2012.   It denied service connection for sleep apnea, among other claims.  In May 2013, the RO issued a Statement of the Case (SOC) by which a Decision Review Officer (DRO) reopened the claim based on new and material evidence, and then denied it again.   

No other claim is before the Board because the Veteran limited his appeal to service connection for sleep apnea on his VA Form 9 Appeal form, dated July 2013.  

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In July 2015, the Veteran testified before the undersigned Veterans Law judge (VLJ).  A transcript is of record. 





FINDING OF FACT

1.  The additional evidence received since the July 2009 decision relates to an unestablished fact which is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

2.  The evidence is at least in equipoise as to whether the Veteran's obstructive sleep apnea or idiopathic hypersomnia relates to his active service.


CONCLUSIONS OF LAW

1. The July 2009 rating decision that denied service connection for a sleep disorder or disability, to include sleep apnea or idiopathic hypersomnia, is final. 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. New and material evidence sufficient to reopen the claim for service connection for a sleep disorder or disability, to include sleep apnea or idiopathic hypersomnia, has been received. 38 U.S.C. § 5108 (2012) ; 38 C.F.R. § 3.156(a), (c) (2017.

3. The criteria for entitlement to service connection for obstructive sleep apnea have been met. 38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107 (2012) ; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Further developing VA's duties to notify and assist serve no useful purpose in light of the Board favorably deciding the appeal in the Veteran's favor. Soyini v. Derwinski, 1 Vet. App. 540 (1991).


New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a).  New evidence is that not previously submitted to agency decision makers and, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For purposes of reopening a claim, newly submitted evidence is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). The threshold is low for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

Here, the RO last denied service connection for sleep apnea by a July 2009 rating decision. 

The evidence of record before a July 2009 rating decision that first denied service connection for sleep apnea to finality consisted of the Veteran's service treatment and personnel records, private treatment records from several facilities, and lay statements from the Veteran and spouse. The claim was denied on the basis that sleep apnea was incurred during or was caused by your military service. It was noted that while the service treatment records showed functional assessments of the Veteran having experienced symptoms of sleep apnea during military service, sleep study results from 2004 to examine and evaluate for this disability in service showed that you did not have sleep apnea at that time.

The Veteran filed the claim to reopen the previously denied claim for service connection for sleep apnea  in December 2011 and indicated that the diagnosis of sleep apnea had been confirmed by VA and a continuous positive air pressure (CPAP) machine had been issued.  

The additional evidence since the July 2009 final rating decision includes the testimony of the Veteran with regard to symptoms in service and since service and additional treatment records regarding sleep apnea.  The additional evidence is new because it was not previously submitted to agency decision makers.  Also, presuming its credibility for the sake of reopening, it is material as it addresses the previously unestablished facts of a current disability. Therefore, reopening the claim for service connection for sleep apnea is warranted.  
 
Service Connection

A Veteran is entitled to VA disability compensation if he or she suffers a disability resulting from personal injury or disease contracted in the line of duty in active service, or for aggravating a preexisting injury suffered or disease contracted in the line of duty in active service. 38 U.S.C. §§ 1110, 1131.  Generally, to establish a right to compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. §3.303 (d).

VA must consider all pertinent medical and lay evidence when evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to diagnose a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson reports a contemporaneous medical diagnosis, or (3) lay testimony describes symptoms at the time that support a later medical professional's diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board cannot determine lay evidence incredible merely because contemporaneous medical evidence does not accompany it. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the Board may consider lack of contemporaneous medical evidence to weigh against a Veteran's lay statements. Id.   Furthermore, the Board may draw a negative inference from the absence of complaints for an extended period. See, Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Law and regulations also presume the Veteran sound on entering service unless otherwise noted when examined. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

First, the Veteran has shown he suffers a current sleep disorder consistent with sleep apnea, and has throughout the appeal period.  He has generally complained of sleep problems since discharged from service.  VA has furnished him CPAP machine  for sleep apnea.  A note from the Fort Dodge Clinic dated January 2010 notes "3) Sleep apnea which he has CPAP."  Moreover, a January 2009 record recites that a "(s)tudy demonstrates obstructive sleep apnea, nocturnal hypoxemia and periodic limb movements all of which respond to CPAP administration."  Thus, the first element is met.  

Second, the Board finds the Veteran's records show an in-service event or injury resulting in a diagnosis of a sleep disorder requiring medical attention.  His sleep disability first manifested while overseas in service, when a surgeon diagnosed and operated upon him.  A November 2000 STR entitled Operation Report indicates as follows:  "Admitted to the hospital with a diagnosis of nasal breathing difficulty with sleep apnea."   It also lists "Operative Diagnosis:  1) Nasal Septal Deviation  2) Sleep Apnea."  The Veteran also testified of a June 2004 sleep study in service, where a doctor or nurse said "I have sleep apnea but not to the point where I need a machine."  The second element is met.   

Third, the Board finds that, resolving any doubt in the Veteran's favor, that service connection for sleep apnea is warranted.  Although the STRs do not note a preexisting sleep disorder, including on his September 1996 entrance exam, in a July 2004 letter, a sleep medicine consultant described that "(w)ith regard to snoring, he (the Veteran) states that this has been present most of his life, as his family had mentioned it when he was living at home and going to school."  Yet later, a June 2009 VA examiner noted that the Veteran "(d)enies history of sleep apnea as a child."  To that end, the June 2009 VA examiner noted that "...these findings are consistent with the reported symptomology (sic) which has clearly been present since high school.  Therefore, it is my opinion that the current sleep apnea condition existed prior to service and is not likely a result of accident, injury, illness, or due to any activity or treatment while on active duty."  Nevertheless, the Board finds this insufficient to overcome the presumption of soundness clearly and unmistakably on the Veteran entering service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012), aff'd 749 F.3d 1370 (Fed. Cir. 2014).  The Board finds that the Veteran's STRs do not clearly and unmistakably show a sleep disorder preexisted service, according to medical professional letters dated June 1996 to September 1996.  They identify other preexisting conditions, such as a chest operation as an infant, but saying nothing of sleep disorders.  Horn  v. Shinseki, 25 Vet. App. 231 ; 38 C.F.R. § 3.303(c).  The Board finds the June 2009 VA examination report of limited probative value.  

At his hearing, the Veteran testified that upon enlisting a second time, while preparing to deploy to Afghanistan, that his team chief ordered him to see a doctor because he snored and stopped breathing while sleeping.  

The Board finds the Veteran competent to testify to his sleep symptoms during and after service, and his lay accounts credible. See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight given the evidence).  

The evidence shows that the Veteran has credibly testified that he had symptoms in service and has had unremitting symptoms since service which include snoring and some cessation of breathing while sleeping.  The evidence of record also includes notations of sleep apnea in service.  The Board acknowledges that the record also includes the June 2004 letter of Dr. Jawahar of Dover Pulmonary, P.A., to Dr. Owens of Dover AFB, DE, lists the following to diagnose the sleep disorder as other than sleep apnea:  "Impression:  1. Idiopathic hypersomnia 2. Sleep study negative for significant sleep apnea."  Dorland's Illustrated Medical Dictionary (28th Ed.) defines hypersomnia as follows:  "any of a group of sleep disorders consisting of the need for excessive amounts of sleep and sleepiness when awake.  Similarly, a letter of August 2004 states "1. Idiopathic hypersomnia, on Provigil. 2. Snoring."  As noted above, the Veteran has also credibly testified that at the time of the June 2004 sleep study in service, a doctor or nurse said "I have sleep apnea but not to the point where I need a machine."  

The Board finds that resolving any doubt in the Veteran's favor, the evidence of record is at least in equipoise as to the issue of service connection for obstructive sleep apnea.  The evidence includes credible testimony regarding symptoms in service and ever since service and there is evidence in support of a finding that sleep apnea had its onset during active service.  The Board finds service connection warranted for these reasons upon resolving all reasonable doubt in the Veteran's favor. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is granted.  



__________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


